Case 1:20-cv-00682-PLM-RSK ECF No. 15, PageID.107 Filed 11/13/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 MATTHEW KOSTRZEWSKI, as
 Personal Representative of THE       Case No. 1:20-CV-00682-PLM
 ESTATE OF JONATHAN
 KOSTRZEWSKI,                         HON. PAUL L. MALONEY

             Plaintiff,

 v.

 CITY OF WYOMING, Michigan,
 OFFICER BRANDON KNOWLING,
 Individually and in his Official
 Capacity, OFFICER JACOB BYLSMA,
 Individually and in his Official
 Capacity, OFFICER ERICH STAMAN,
 Individually and in his Official
 Capacity, OFFICER AARON
 BROOKS, Individually and in his
 Official Capacity, OFFICER JAKE
 TERPSTRA, Individually and in his
 Official Capacity, OFFICER DEVIN
 QUINTARD, Individually and in his
 Official Capacity.

       Defendants.
_____________________________________________________________________
 Eugenie B. Eardley (P48615)     Allan C. Vander Laan (P33893)
 Nicholas F. X. Gumina (P74203)  Kristen L. Rewa (P73043)
 Eardley Law Offices, P.C.       Cummings, McClorey, Davis & Acho
 Counsel for Plaintiff           Attorneys for Defendants
 8 East Bridge Street, Suite B   2851 Charlevoix Dr., S.E. - Suite 327
 Rockford, MI 49341              Grand Rapids MI 49546
 genieb@eardleylaw.com           avanderlaan@cmda-law.com
 nickg@eardleylaw.com            krewa@cmda-law.com
 (616) 874-2647                  616-975-7470
_____________________________________________________________________

                DEFENDANTS’ MOTION FOR JUDGMENT ON THE PLEADINGS
                         PURSUANT TO FED. R. CIV. P. 12(C)

                           ORAL ARGUMENT REQUESTED



01217466-1
Case 1:20-cv-00682-PLM-RSK ECF No. 15, PageID.108 Filed 11/13/20 Page 2 of 3




      NOW COME Defendants, CITY OF WYOMING, OFFICER BRANDON

KNOWLING, OFFICER JACOB BYLSMA, OFFICER ERICH STAMAN, OFFICER

AARON BROOKS, OFFICER JAKE TERPSTRA and OFFICER DEVIN QUINTARD, by

and through their attorneys, CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C., by

ALLAN C. VANDER LAAN and KRISTEN REWA, and for their motion for judgment on

the pleadings pursuant to Fed. R. Civ. P. 12 (C), state:

      1. Plaintiff’s complaint fails to state a plausible due process claim under the state-

          created danger theory of liability. See Cutlip v City of Toledo, 488 Fed.Appx

          107 (6th Cir. 2012).

      2. Plaintiff’s complaint fails to state a claim against each Defendant Officer

          individually. See Robertson v. Lucas, 753 F.3d 606, 615 (6th Cir. 2014)(a

          plaintiff “must demonstrate that each individual government-official defendant,

          through the official’s own actions, has violated the Constitution.”).

      3. Defendant Officers are entitled to qualified immunity. The complaint does not

          allege facts that would show that Defendant Officers violated clearly

          established law at the time of the alleged conduct. See Cutlip v City of Toledo,

          488 Fed.Appx at 115 (noting the Sixth Circuit has never found liability under

          the state-created-danger doctrine for suicide).

      4. Defendant City of Wyoming is entitled to judgment on the pleadings because

          Plaintiff cannot show a constitutional violation by any city employee. Moreover,

          the allegations against Defendant City are conclusory and fail to plead a

          plausible municipal liability claim. Siefert v. Hamilton Cty., 951 F.3d 753, 767

          (6th Cir. 2020); Bright v. Gallia Cty., Ohio, 753 F.3d 639, 660 (6th Cir. 2014).



                                          01217466-1   2
Case 1:20-cv-00682-PLM-RSK ECF No. 15, PageID.109 Filed 11/13/20 Page 3 of 3




     5. Defendant City of Wyoming is entitled to governmental immunity from the state

        law gross negligence claim. Mich. Comp. Laws § 691.1407(1).

     6. Defendant Officers are entitled to governmental immunity from the state law

        gross negligence claim. The Defendant Officers were not “the proximate

        cause,” of decedent’s death meaning “the one most immediate, efficient, and

        direct cause preceding the injury.”            Mich. Comp. Laws § 691.1407(2).

        Robinson v. City of Detroit, 462 Mich. 439, 459, 613 N.W.2d 307, 317 (2000).

     7. On October 29, 2020, Defendants’ counsel sought concurrence from Plaintiff’s

        counsel in the relief sought by the present motion. Concurrence has not been

        obtained.

     WHEREFORE, Defendants, CITY OF WYOMING, OFFICER BRANDON

     KNOWLING, OFFICER JACOB BYLSMA, OFFICER ERICH STAMAN,

     OFFICER AARON BROOKS, OFFICER JAKE TERPSTRA and OFFICER

     DEVIN QUINTARD, ask this Court to enter judgment in favor of Defendants for the

     reasons stated more fully in the accompanying brief.


                               Respectfully submitted,

                               CUMMINGS, McCLOREY, DAVIS & ACHO, P.L.C.

                                ___/s/ Kristen Rewa__________________________
                               Allan C. Vander Laan (P33893)
                               Kristen Rewa (P73043)
                               Attorneys for Defendants
                               Cummings, McClorey, Davis & Acho. P.L.C.
                               2851 Charlevoix Drive, SE, Ste. 327
                               Grand Rapids, MI 49546
                               616/975-7470

Dated: November 13, 2020

                                      01217466-1   3
